


Aflac Incorporated 2nd Quarter 2013 Form 10-Q [afl-0630201310q.htm]
EXHIBIT 10.20


OFFICER RESTRICTED STOCK AWARD AGREEMENT


AFLAC INCORPORATED
Columbus, Georgia 31999
(hereinafter called “the Company”)




[GRANTEE'S NAME]


This Officer Restricted Stock Award Agreement (the “Agreement”) is made this
[DAY] day of [MONTH, YEAR], by and between the Company and [Participant's Name]
(the “Participant”), subject to the terms and conditions of this Agreement, the
attached Notice of Grant of Restricted Stock (the “Notice of Grant”), which
forms a part hereof, and the Aflac Incorporated 2004 Long-Term Incentive Plan
(as Amended and Restated March 14, 2012) (the “Plan”).
  
A.
Award.     the Company hereby grants to the Participant a Restricted Stock Award
of [NUMBER] shares (each, a “share”) of Aflac Incorporated Common Stock, par
value $.10 per share, subject to the terms and conditions set forth herein and
in the Plan.



B.
Restrictions on Transfer. Until the restrictions on transfer of the shares lapse
as provided in Paragraph D below, or as otherwise provided in the Plan, no
transfer of the shares or any of the Participant's rights with respect to such
shares, whether voluntary or involuntary, by operation of law or otherwise,
shall be permitted. Unless the Committee determines otherwise, upon any attempt
to transfer a share or any rights in respect of a share before the lapse of such
restrictions, such share, and all of the rights related thereto, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.



C.
Forfeiture. Except as otherwise provided in Paragraph D below, upon termination
of the Participant's employment with the Company and all of its Affiliates, any
shares as to which the restrictions on transferability shall not already have
lapsed pursuant to Paragraph D below, or as otherwise provided in the Plan,
shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company without consideration of any kind. In the case of a
Participant who served as a non-employee sales associate of an Affiliate of the
Company immediately before becoming an employee, if such Participant voluntarily
terminates employment with the Company or an Affiliate but continues immediately
thereafter to perform bona fide services for an Affiliate as a sales associate,
the Participant shall be treated as continuing employment with the Company or an
Affiliate for purposes of this Agreement. If the Committee or its delegate
determines, in its sole discretion, that such a Participant is no longer
providing bona fide services to an Affiliate as a sales associate, the
Participant shall be deemed to have terminated employment for purposes of this
Agreement on the date as of which such services are determined to have ceased.
The Committee may require the Participant to provide such evidence of continuing
services as it deems appropriate. The Committee may establish policies and
procedures to be followed by the Committee or its delegate in determining
whether a Participant is providing bona fide services as a sales associate, and





--------------------------------------------------------------------------------




such policies (including any amendments or modifications thereto) shall be
considered part of this Agreement and shall be binding on the Participant.


D.
Vesting. The shares shall vest as set forth in the Notice of Grant; provided
that (i) the shares shall vest immediately upon the death or Disability of the
Participant while employed by the Company or any Affiliate, and (ii) in the
event of the Participant's Retirement then (A) any service-based vesting
requirement shall be deemed fully satisfied if such Restricted Stock Award was
made at least one full year prior to such termination of employment and (B) to
the extent performance vesting goals are established in respect of the shares,
any shares as to which the restrictions on transferability shall not already
have lapsed shall not be forfeited unless and until it shall have been
determined by the Committee that any such performance vesting goals will not be
attained. For the purposes of this Paragraph D, “Disability” means a physical or
mental condition that qualifies the Grantee for long-term disability benefits
under a long-term disability plan maintained by the Company or an Affiliate
employing the Grantee. For the purposes of this Paragraph D, “Retirement” means
voluntary termination of employment with the Company and all Affiliates after
qualifying for a Normal Retirement Benefit (the later of age 65 or the 5th
anniversary of the date the Grantee became a participant in the Aflac
Incorporated Pension Plan) or Rule of 80 Retirement Benefit (combined age and
Years of Credited Service totaling 80) or qualifying for an unreduced pension
benefit upon termination after attaining age 65 and completing 5 years of
Vesting Service under the Aflac Incorporated Pension Plan. Terms used in the
foregoing definition shall have meanings set forth in the Aflac Incorporated
Pension Plan. Upon vesting, as described above in this Paragraph D, and within
thirty (30) days thereafter, the shares shall be released (paid) to the
Participant free of the restrictions described in this Agreement.



E.
Miscellaneous.



1.
Legends; Book Entry. The Participant agrees that each book entry statement
evidencing a share shall bear the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the Aflac
Incorporated 2004 Long-Term Incentive Plan (as Amended and Restated March 14,
2012) and an Agreement entered into between the registered owner of such shares
and Aflac Incorporated. A copy of the Plan and Agreement is on file in the
office of the Secretary of Aflac Incorporated, 1932 Wynnton Road, Columbus, GA
31999.


The book entry transfer evidencing the shares shall be held in the custody of
the Company until the restrictions thereon shall have lapsed and, as a condition
to the grant of the shares, the Participant shall deliver to the Company, upon
request, a stock power, endorsed in blank, relating to the shares in such form
as the Secretary of the Company may require. Reasonably promptly after the
restrictions on transferability of the shares shall lapse, the Company shall
cause to be delivered to the Participant, upon request, a certificate evidencing
such share, free of the legend set forth above.














--------------------------------------------------------------------------------




2.
No Additional Rights. Neither this Agreement nor any of the transactions
contemplated hereby shall affect any right of the Participant to continue as an
employee of the Company or any Affiliate or otherwise to provide services to the
Company or any Affiliate or any of the terms or conditions of any such service.



3.
Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile or telex, or (c) one day after timely delivery to an overnight
delivery courier. The addresses for such notices shall be set out in the Notice
of Grant. Either party hereto may change such party's address for notices by
notice duly given pursuant hereto.



4.
Securities Laws Requirements. the Company shall not be obligated to transfer any
shares to the Participant free of the restrictive legend described in
Paragraph E.1, above, if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (or any other
federal or state statutes having similar requirements as may be in effect at the
time transfer otherwise would be made).



5.
Section 83(b) Election. The Participant acknowledges that it is the
Participant's sole responsibility and not the Company's responsibility to file
timely any election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, even if the Participant requests the Company or its agents to make this
filing on the Participant's behalf. The Participant shall notify the Secretary
of the Company of any such election within ten (10) days of filing notice of the
election with the Internal Revenue Service.



6.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.



7.
Incorporation of Plan. The Plan is hereby incorporated by reference into this
Agreement and made a part hereof, and the shares and this Agreement shall be
subject to all terms and conditions of the Plan.



8.
Amendments. The Committee may amend the terms of this Agreement prospectively or
retroactively at any time, but no such amendment shall impair the rights of the
Participant hereunder without the Participant's consent.



9.
Survival of Terms. This Agreement shall apply to and bind the Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.



10.
Rights as a Stockholder. Subject to the restrictions set forth in the Plan and
this Agreement, the Participant shall possess all incidents of ownership with
respect to the shares, including the right to vote such shares, provided that
all dividends with respect to such shares will be recorded as additional
Restricted Stock and held in





--------------------------------------------------------------------------------




book entry form until the restrictions on the underlying shares shall have
lapsed. Upon vesting of the underlying shares, as described in Paragraph D
above, and within thirty (30) days thereafter, the additional Restricted Stock
attributable to dividends on the underlying shares shall be released (paid) to
the Participant free of the restrictions described in this Agreement. [Note:
Dividends payable to a participant who has qualified for retirement could be
subject to earlier income inclusion. See the note at Paragraph D.]


11.
Authority of the Board. The Committee shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
Committee as to any such matter of interpretation or construction shall be
final, binding and conclusive.



12.
Representations. The Participant hereby acknowledges that the Participant has
reviewed with the Participant's own tax advisors the Federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contem-plated by this
Agreement.



13.
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement and that the Participant has read and understands the terms
and provisions thereof, and accepts the shares subject to all the terms and
conditions of the Plan and this Agreement. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.



14.
Authorization. The Participant hereby authorizes and directs the Secretary of
the Company, or such other person designated by the Company, to take such steps
as may be necessary to carry out any of the transactions contemplated by this
Agreement, including without limitation the transfer of the shares to the
Company upon their forfeiture by the Participant.



15.
Withholding Requirements. The Company's obligations under this Agreement shall
be subject to all applicable tax and other withholding requirements, and the
Company shall, to the extent permitted by law, have the right to deduct any
withholding amounts from any payment or transfer of any kind otherwise due to
the Participant (including the shares).



16.
Certain Defined Terms. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Plan.



17.
Interpretation. Headings to provisions of this Agreement are intended for
convenience of reference only and shall have no effect on the interpretation of
this Agreement.

















--------------------------------------------------------------------------------




18.
Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the other provisions of this Agreement shall not be affected but
shall be applied as if the invalid or unenforceable provision had not been
included in this Agreement.



19.
Applicable Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Georgia, except to the extent that federal law is
controlling.



AFLAC INCORPORATED
By: DANIEL P. AMOS
Title: Chairman and Chief Executive Officer


Acknowledgment:


The Participant acknowledges by his or her signature on the attached Notice of
Grant of Restricted Stock that the Participant has received a copy of the Aflac
Incorporated 2004 Long-Term Incentive Plan (as Amended and Restated March 14,
2012) Prospectus, has read the same, and is familiar with its provisions and
understands and agrees that they, as well as the terms stated herein and upon
the attached notice, are part of this Agreement.








